310 F.2d 324
Meekness FAITH, Plaintiff-Appellant,v.Edwin F. RADIN and Fredda Radin, Defendants-Appellees.
No. 80.
Docket 27581.
United States Court of Appeals Second Circuit.
Argued October 31, 1962.
Decided November 19, 1962.

Marion O. Jones, New York City, for plaintiff-appellant.
Joseph F. Lenihan, of Barry, Treanor, Shandell & Brophy, New York City, for defendants-appellees.
Before CLARK, FRIENDLY, and MARSHALL, Circuit Judges.
PER CURIAM.


1
Plaintiff, who was employed full time by the defendants as a domestic, testified that when a house fire broke out on August 11, 1954, while the defendants were on vacation, she ran down the stairs from her second floor room in response to the fire alarm; but the house was so filled with black smoke that she could not see, and so missed the steps and fell. Her action is for the personal injuries thus sustained. It is her contention that the fire was caused by a defective heater in the "den," an outside porch which had been converted into an enclosed room. The jury found for the defendants.


2
The case was fairly tried below and the jury's verdict was amply supported by the evidence. The several claims raised by plaintiff on this appeal are obviously unfounded. Thus there is no basis for her request to charge that she could not have been guilty of contributory negligence, her claim for workman's compensation having failed because of her ineligibility therefor. Further, Judge Byers did not err in refusing to permit the Building Code of Hempstead to be read into the record and in declining to charge that violation of the ordinance was evidence of negligence. Defendants' only possible violation of the Building Code was their failure to obtain a Certificate of Occupancy from the Building Department of the town; plaintiff's claim of improper setting of the heater is not supported by a showing of any ordinance regulating that matter. Since the conversion of the porch into a den was completed a year and a half before the accident, it is difficult to see any possible causal connection between failure to obtain a certificate at that time and the outbreak of the fire. Thus the judge committed no error in excluding the Building Code and denying the requested charge.


3
Affirmed.